       Case 2:17-cv-02085-JJT Document 95 Filed 02/05/19 Page 1 of 1



 1
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Keith Ader, et al.,                             No. CV-17-02085-PHX-JJT
10                 Plaintiffs,                       ORDER
11   v.
12   SimonMed Imaging Incorporated, et al.,
13                 Defendants.
14
15         At issue is Defendants’ Motion for Withdrawal and Substitution of Counsel
16   (Doc. 92). Upon review, with no objection by Plaintiffs’ counsel, and good cause
17   appearing,
18
           IT IS HEREBY ORDERED granting Defendants’ Motion for Withdrawal and
19
     Substitution of Counsel (Doc. 92).
20
           IT IS FURTHER ORDERED substituting Peter C. Prynkiewicz and Cory G. Walker
21
     of Littler Mendelson, P.C., in place of Adam C. Losey of Losey PLLC, as counsel of record
22
     for Defendants SimonMed Imaging Incorporated and Howard John Simon MD, for all
23
     further proceedings.
24
           Dated this 4th day of February, 2018.
25
26
27                                        Honorable John J. Tuchi
                                          United States District Judge
28
